Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 1 of 9 Page ID #:7274


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


    MICHAEL KIRBY, LAURA                              Case No. 5:19-cv-00833-JLS-DFM
    KINGSTON, KEOSHA GATES,
    MARTHA PARRA, MICHELLE                            COURT-ORDERED CURATIVE
    MARIE DICK, JEFFREY MONTES,                       NOTICE ABOUT KINDRED’S
    individually, and on behalf of other              SETTLEMENT
    members of the general public                     COMMUNICATIONS WITH YOU
    similarly situated,
                        Plaintiffs,
                  vs.
    KINDRED HEALTHCARE
    OPERATING, LLC, a Delaware                        PLEASE READ THIS NOTICE
    limited liability company; KND 52,                CAREFULLY AS IT MAY AFFECT
    L.L.C, a Delaware limited liability               YOUR RIGHTS
    company; KND 55 L.L.C., a Delaware
    limited liability company; THC-
    ORANGE COUNTY, L.L.C., a
    California limited liability company;
    Bayberry Care Center, L.L.C., a
    Delaware limited liability company;
    Foothill Nursing Company Partnership,
    a California general partnership; and
    DOES 1 through 10, inclusive,
                        Defendants.

   To:      [Inset name of employee]


   Why should you read this notice?
   The Plaintiffs named above are current and former employees of Kindred entities
   who have filed a lawsuit against the entities alleging that they committed various
   Labor Code violations against Plaintiffs and other non-clinician or piece rate
   employees, including you. The Plaintiffs have asked the Court to certify the Lawsuit
   as a class action so that Plaintiffs and the other employees may collectively recover
   unpaid wages and penalties that they believe the Kindred entities owe them.

   While the parties await the Court’s decision on Plaintiffs’ class certification request,
   and before the Court ruled on the merits of Plaintiffs’ claims, Kindred contacted you
   and asked you to enter into a settlement agreement with Kindred and the Kindred-
   related entities in the case (“Kindred”) that would release your individual claims in
   the Lawsuit in exchange for [$350/$250].

                                             Page 1 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 2 of 9 Page ID #:7275




   The Court ruled that Kindred’s settlement communications were misleading in that
   they did not include certain information you needed to make an informed decision
   whether to accept or reject Kindred’s settlement offer. The Court therefore ordered
   Kindred to send you this Curative Notice to ensure that you have all the information
   you need to make an informed decision.

   If you previously signed the settlement agreement that Kindred sent you, the Court
   ruled that you may void (or cancel) that agreement after reviewing this Curative
   Notice and, if you want, after discussing Kindred’s settlement offer with Plaintiffs’
   attorneys at no cost to you, or with an attorney you choose to hire.

   [Defendants’ Proposed Language:] If you did not previously sign the settlement
   agreement, you have the opportunity to reconsider whether you would like to enter
   into an individual settlement and to make an informed decision in light of the
   information included in this Notice and the enclosed documents.

   [Plaintiffs’ Response]. For the reasons stated in the Notice of Lodging, Plaintiffs’
   object to Defendants proposed language. If the Court permits Defendants to utilize
   this Curative Notice to seek additional individual settlements from putative class
   members, Plaintiffs propose the following alternative language: “If you did not
   previously sign the settlement agreement offered to you by Kindred, you have the
   opportunity to reconsider whether you would like to enter into an individual
   settlement after discussing Kindred’s settlement offer, the Lawsuit and the
   information in this Notice with Plaintiffs’ attorneys at no cost to you, or with an
   attorney you choose to hire.”

   What is a class action?
   A class action is a type of lawsuit brought by one or more plaintiffs on behalf of
   themselves and other persons sharing a common interest and common experience.
   As part of a class action lawsuit, the plaintiffs must file a request for class
   certification that establishes that the lawsuit should proceed as a class action.

   If Plaintiffs’ request for class certification is granted, the Lawsuit will continue and
   Plaintiffs and Class Counsel will collectively represent all Putative Class Members
   through trial. If Plaintiffs’ request for class certification is denied, Plaintiffs may
   individually pursue the claims alleged in the Lawsuit, but may not pursue the claims
   on your behalf or any other Putative Class Member.




                                         Page 2 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 3 of 9 Page ID #:7276


   What are the claims in the Lawsuit?
   Plaintiffs Michael Kirby, Laura Kingston, Keosha Gates, Martha Parra, Michelle
   Marie Dick, and Jeffrey Montes (together “Plaintiffs”) claim that you, and other
   current and former non-exempt, hourly-paid employees of Defendants (excluding
   Clinicians and piece-rate paid employees) who worked for Defendants in California
   at any time since May 12, 2013 (the “Putative Class Members”) are owed unpaid
   wages and/or penalties.

   In the Lawsuit, Plaintiffs allege and Kindred denies that Kindred committed the
   following Labor Code violations:

       •    not paying you overtime wages when you worked more than 8 hours in a day
            or more than 40 hours in a workweek;
       •    not paying you regular hourly wages for all the hours you worked (including
            off-the-clock hours);
       •    not providing you with timely, uninterrupted 30-minute meal breaks and/or
            all the 10-minute rest breaks to which you were entitled;
       •    not paying you one additional hour of pay for each missed, late, or interrupted
            meal or rest break that Kindred provided you;
       •    not providing you complete and accurate wage statements (or pay stubs);
       •    failing to maintain complete and accurate payroll records for each employee;
       •    not timely paying you the wages you earned during your employment and/or
            not paying you all the wages you earned when your employment ended;
       •    failing to pay “split shift” premiums. A “split shift” occurs when an
            employee’s shift is interrupted by one or more unpaid, nonworking periods
            established by the employer that are not bona fide rest or meal periods. A split
            shift premium is one hour of pay at the state or local minimum wage,
            whichever is greater. Plaintiffs are not pursuing the “split shift” claim on a
            class basis on your behalf, however if you entered into an individual
            settlement agreement or choose to enter into one, you will release your “split
            shift” claim;
       •    failing to pay “reporting time pay.” “Reporting time pay” is owed to an
            employee who is scheduled to report to work but who is not put to work at all
            or who is permitted to work less than half of their shift by the employer. For
            each workday that this happens, the employee must be paid for half the usual
            or scheduled day's work, but in no event for less than two hours or more than
            four hours, at his or her regular rate of pay. Plaintiffs are not pursuing the
            “reporting time pay” claim on a class basis but if you entered into a settlement

                                           Page 3 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 4 of 9 Page ID #:7277


            agreement or choose to enter into one, you will release your “reporting time
            pay” claim.
       •    failing to pay you wages for the time it took before you worked your first shift
            to undergo Kindred’s mandatory drug test and physical examination; and
       •    failing to reimburse you for work-related expenses, including any mileage or
            transportation costs you incurred in traveling to Kindred’s mandatory drug
            test and physical examination.

   A copy of Plaintiffs’ Complaint filed in the Lawsuit is included with this Notice.

   Kindred disputes these claims and does not believe that any Kindred entity violated
   any laws. Kindred also denies that any Kindred entity owes Plaintiffs and other
   Putative Class Members, including you, any wages, restitution, penalties, or other
   damages. In recognition of the costs in litigating this matter, Kindred offered certain
   amounts of money to you to settle or resolve your individual claims in this Lawsuit.

   Because Kindred does not believe that Plaintiffs or you are owed any money and to
   avoid the cost of this litigation, Kindred offered employees a flat sum amount of
   [$250/$350] to individually settle their claims that did not vary based on the number
   of workweeks each employee worked or their date of hire. Plaintiffs believe that
   you are owed money that may exceed the [$250/$350] that Kindred paid you to settle
   your claims individually.

   What is the status of the Lawsuit?
   The Court has not yet decided if Plaintiffs claims have merit. Additionally, the Court
   has not yet determined if the Lawsuit should proceed as a class action, but a Court
   hearing is set for June 12, 2020 to make that decision. Currently, there is no trial date
   set.




                                           Page 4 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 5 of 9 Page ID #:7278


   Who are the Plaintiffs’ Attorneys?

    Attorneys for Plaintiffs / Putative Class Members:

    MELISSA GRANT, Bar No. 205633
    melissa.grant@capstonelawyers.com
    ROBERT DREXLER, Bar No. 119119
    robert.drexler@capstonelawyers.com
    MOLLY DESARIO, Bar No. 230763
    molly.desario@capstonelawyers.com
    JONATHAN LEE, Bar No. 267146
    jonathan.lee@capstonelawyers.com
    CAPSTONE LAW APC
    1875 Century Park East, Suite 1000
    Los Angeles, CA 90067
    Telephone: 310.556.4811
    Fax No.: 310.943.0396

    The Court ordered Kindred to provide your contact information to Plaintiffs’
    attorneys. Plaintiffs’ attorneys may contact you to provide you with information
    about the Lawsuit and/or offer to answer any questions you may have about it.
    You do not have to speak to them if you do not wish to do so. Any
    communications you have with them will be free of charge to you.


   What are my options?

   If You Signed the Settlement Agreement, You May Void or Cancel the
   Settlement Agreement If you wish to void your settlement agreement you may
   sign and return the enclosed form by [DATE]. [Defendants propose that the
   following language be included:] You must return the sum paid to you within ninety
   (90) days of signing the enclosed form. If you fail to timely return the sum paid to
   you as part of the settlement, any sums you might otherwise recover as a class
   member will be offset by the sums you have already received. If you are entitled to
   recover less in the lawsuit than what you already recovered by the settlement
   agreement, you may owe the balance to Kindred.

   [Plaintiffs’ Response]. For the reasons stated in accompanying Notice of Lodging of
   Curative Notice, Plaintiffs’ object to the language above and request that the Court
   not include it.



                                        Page 5 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 6 of 9 Page ID #:7279


   If you void your individual settlement agreement, Plaintiffs and Class Counsel will
   represent you if class certification is granted. If Plaintiffs and Class Counsel are
   successful at trial, you may recover additional money; however, there is no certainty
   that Plaintiffs will prevail at trial and even if they do, the amount they would be
   awarded is not known at this time. Should you recover money in the Lawsuit and
   you voided or cancelled the settlement agreement you previously signed, your
   recovery will be reduced by the amount of money that Kindred already paid you.

   If You Signed the Settlement Agreement, You May Do Nothing. If you do
   nothing and you previously signed a settlement agreement, you will keep the money
   Kindred paid you for signing the individual settlement agreement. Additionally, the
   terms of the individual settlement agreement, including the release of claims against
   Kindred and the Kindred-related entities, will remain in effect. You will not be part
   of the Lawsuit and you will not be able to receive any additional money through the
   Lawsuit. On the other hand, if Plaintiffs obtain less money in the Lawsuit for Class
   Members than what you were paid in exchange for signing the individual settlement
   agreement—or if Plaintiffs and Class Members recover nothing at all—you will not
   be required to return any of the money Kindred paid you as part of your individual
   settlement.

   Defendants’ proposed provision:
   If You Did Not Sign the Settlement Agreement, You May Choose to Sign It at
   This Time. The Court found that the terms of the Settlement Agreement are valid.
   Thus, now that you have been provided with the additional information required by
   the Court in order for you to make an informed decision, you have the option of
   choosing to enter into the settlement agreement. The settlement agreement is
   enclosed with this Notice for your consideration. This is an important legal
   document and you should review it carefully before choosing to sign it. You have
   the right to contact Plaintiffs’ lawyers identified above at no charge to you to
   discuss this option or to contact a lawyer you hire at your expense before making
   a decision.

   Plaintiffs’ Response: For the reasons stated in the accompanying Notice of Lodging
   Curative Notice, Plaintiffs object to Defendants’ proposed provision above in its
   entirety.




                                        Page 6 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 7 of 9 Page ID #:7280


   [FORM 1]

   [Plaintiffs propose that all individuals that Defendants contacted receive Form 1
   only and that the Court reject Form 2 in its entirety. Defendants propose that only
   settling putative class members receive Form 1 and only putative class members who
   were contacted by Defendants, but did not enter into the individual settlement
   agreements receive Form 2 proposed by Defendants.]

           NOTICE TO VOID INDIVIDUAL SETTLEMENT AGREEMENT

    MICHAEL KIRBY, ET AL. v. KINDRED HEALTHCARE OPERATING, LLC, ET
                                     AL.
        UNITED STATES DISTRICT COURT – CENTRAL DISTRICT OF
                               CALIFORNIA
                      Case No. 5:19-cv-00833-JLS-DFM

   [Plaintiffs propose the following first paragraph:]
   Please complete, sign, date and return this Form ONLY IF you wish to void or
   cancel your individual settlement. The signed form should be mailed to the following
   address:

   [Defendants propose the following first paragraph:]
   Please complete, sign, date and return this Form ONLY IF you wish to void or
   cancel your individual settlement agreement and return the payment you received as
   part of your individual settlement agreement. The signed form and returned
   settlement payment should be mailed to the following address:


                                  Kindred Healthcare Operating, LLC
                                       Attn: Legal Department
                                           680 S. 4th Street
                                        Louisville, KY 40202

   (I)      Please type or print your name:

            _____________________________________________________________
            (First, Middle, Last)

   (II) Please type or print the following identifying information if your contact
   information has changed:

            _____________________________________________________________

                                              Page 7 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 8 of 9 Page ID #:7281


            Former Names (if any)

            _____________________________________________________________
            New Street Address

            _____________________________________________________________
            City                      State          Zip Code


   By signing below, I wish to void the individual settlement agreement I entered into
   as part of the lawsuit Michael Kirby, et al. v. Kindred Healthcare Operating, LLC,
   et al. Case No. 5:19-cv-00833-JLS-DFM. I understand that in order for my decision
   to void the individual settlement agreement to be effective, I must do the following:

       • Sign and return this Form on or before [DATE].
       • [Defendants propose the following additional bullet point; Plaintiffs object to
         this language for the reasons stated in the Notice of Lodging Curative Notice:]
         Within ninety (90) days of signing this Form, provide payment to Kindred
         Healthcare Operating, LLC in the amount of <$> as reimbursement for the
         money I received as part of the individual settlement agreement.

         Signature: _______________________________ Date: ______________




                                        Page 8 of 9
   4819-7658-8221.1 091140.1002
Case 5:19-cv-00833-JLS-DFM Document 72-1 Filed 05/20/20 Page 9 of 9 Page ID #:7282


   [FORM 2: Proposed by Defendants. Plaintiffs object and request the Court reject
   this form in its entirety for the reasons stated in the accompanying Notice of
   Lodging of Curative Notice.



                              NOTICE RE: OPTION TO ENTER INTO
                            INDIVIDUAL SETTLEMENT AGREEMENT

    MICHAEL KIRBY, ET AL. v. KINDRED HEALTHCARE OPERATING, LLC, ET
                                     AL.
        UNITED STATES DISTRICT COURT – CENTRAL DISTRICT OF
                               CALIFORNIA
                      Case No. 5:19-cv-00833-JLS-DFM

   Having read and considered the Curative Notice, and having been provided a copy
   of the Lawsuit, contact information for Plaintiffs’ counsel and all other information
   required by the Court, you now have the option to reconsider whether you want to
   enter into an individual settlement with Kindred in exchange for the sum of $350.
   The settlement agreement is enclosed for your consideration.

   You should know that entering into the individual settlement will result in waiving
   the legal claims described in the Curative Notice and settlement agreement. That
   means you will no longer be part of the Lawsuit and, if the class recovers more
   money, you will not have a right to recover any more money. However, if the class
   recovers no money or less money, you will not have to pay back the money you
   received as part of your individual settlement.

   Please complete, sign, date and return the enclosed settlement agreement ONLY IF
   you wish to enter into an individual settlement agreement as described in the
   Curative Notice and the enclosed settlement agreement. If you wish to enter into an
   individual settlement, the signed settlement agreement should be mailed to the
   following address:
                                  Kindred Healthcare Operating, LLC
                                       Attn: Legal Department
                                           680 S. 4th Street
                                        Louisville, KY 40202
   This is an important legal document and you should review it carefully before
   signing the agreement. You have the option to contact Plaintiffs’ attorneys
   identified in the Curative Notice at no charge to you or a lawyer you hire at your
   expense before making a decision.

                                              Page 9 of 9
   4819-7658-8221.1 091140.1002
